DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on April 21, 2022 has been entered.  Claims 1, 7-9, 11, and 17-18 have been amended.  Claims 1-20 are pending in this application.  

Response to Arguments
3.	On page 7 of the response the Applicant requests that the rejection of claims 1-8 and 11-20 under non-statutory obviousness-type double patenting be held in abeyance until this application is otherwise in condition for allowance. Therefore the rejection is maintained.

4.	Applicant’s arguments with respect to claim(s) 1, 11 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-8 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,942,565. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely obvious variations of the patented claims. 
	The following is an example for comparing claim 1 of this application and claim 1 of U.S. Patent No. 10,942,565.

Claim 1 of This application
Claim 1 of U.S. Patent No. 10,942,565
A virtual reality display device comprising: memory; and a processor to execute instructions to: 


detect a first pupil size after a predetermined amount of time; the first pupil size to be detected by using periodic sampling until the pupil is adjusted to a display image of the display device; determine a characteristic of the display image; 




identify a second pupil size from a plurality of pupil sizes correlated with the characteristic of the display image; 

perform a comparison of the first pupil size and the second pupil size; determine a margin of difference between the first pupil size and the second pupil size; and adjust the characteristic of the display image to change the first pupil size and reduce the margin difference.
A virtual reality display device comprising:


a scanner to detect a pupil of an eye of a user; an analyzer to: determine a first characteristic of a display image; assess a size of the pupil using periodic sampling until the pupil is adjusted to the display image, the size of the pupil when adjusted being a first pupil size; reference a calibration of pupil sizes to a plurality of the first characteristics of the display image;
identify a second pupil size correlated with one of the plurality of the first characteristics substantially equal to the first characteristic of the display image;



compare the first pupil size and the second pupil size; and adjust a second characteristic of the display image when the second pupil size is different than the first pupil size; and a display screen to present the second characteristic.

	
As can be seen above, the main difference between the claims is merely wording and that patented claim recites more limitations about a first characteristic and a second characteristic of the display image, thus making the patented claims more specific.  Thus, the present claims are obvious variations of the patented claims.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (US 2018/0286070) in view of MULLINS et al. (US 2016/0246384), and further in view of YOKOYAMA (US 2021/0282639).  
	Regarding claim 1, Benedetto discloses a virtual reality display device (Figs 1A-1B; [0029], [0040], [0053], e.g., a virtual reality HMD 106), comprising:
	memory ([0010], e.g., a memory is included by the HMD system);
instructions in the device; and
a processor to execute the instructions ([0012], e.g., program instructions are executed by one or more processors) to: 
detect a first pupil size after a predetermined amount of time (Fig. 6; [0042], [0087], [0092], e.g., detect pupil size 112/628 after a predetermined amount of time associated with test sequence 608);
determine a characteristic of a display image (Fig. 4; [0043], [0047], [0075], e.g., determine a luminance of a VR scene);
identify a second pupil size from a plurality of pupil sizes correlated with the characteristic of the display image (Figs 4 and 6; [0075], [0090], e.g., determine an expected pupil size from a plurality of expected pupil sizes based on the luminance of the VR scene); 
perform a comparison of the first pupil size and the second pupil size (Fig. 4; e.g., normalize the measured pupil size against the expected pupil size to provide ∆ pupil size);  
determine a margin of difference between the first pupil size and the second pupil size (Figs 4 and 9; [0093], e.g., determine the ∆ pupil size between the measured pupil size and the expected pupil size); and
adjust the characteristic of the display image to change the first pupil size and reduce the margin difference (Fig. 4; [0075], [0077], [0102], e.g., decreasing the intensity of the VR scene if the pupil size is to be positive which correlates with a relatively higher level of user engagement.  As a result, the difficulty level of the VR scene is decreased and the ∆ pupil size is reduced). 
Benedetto does not specifically disclose the first pupil size to be detected by using periodic sampling until the pupil is adjusted to a display image of the display device.
However, MULLINS discloses a display device (Fig. 2) comprising: an IR pupil dimension sensor configured to detect a pupil size by using periodic sampling (Fig. 3; [0045], e.g., the IR pupil dimension sensor may sample the size of the pupil on a periodic basis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of MULLINS in the invention of Benedetto for detecting a pupil size by using periodic sampling because it is well known in the art that a pupil size sensor can sample a pupil size on a continuous or periodic basis.  
Benedetto in view of MULLINS does not specifically disclose periodic sampling the first pupil size until the pupil is adjusted to a display image of the display device.  
However, YOKOYAMA discloses a HMD configured to sample a size of a pupil the pupil is adjusted to a display brightness ([0050]-[0054], e.g., the HMD 100 samples the pupil diameter until the magnitude of pupil diameter is adapted to the brightness of the display and is stabilized).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of YOKOYAMA in the invention of Benedetto in view of MULLINS for periodically sampling a pupil size until the pupil is adapted to a display image of a display device because YOKOYAMA can improve the accuracy of detection of a pupil size by considering the pupillary light adaptation time and dark adaptation time.

Regarding claim 11, Benedetto discloses a method comprising: 
detecting a first pupil size after a predetermined amount of time (Fig. 6; [0042], [0087], [0092], e.g., detect pupil size 112/628 after a predetermined amount of time associated with test sequence 608);  
determining a characteristic of a display image (Fig. 4; [0043], [0047], [0075], e.g., determine a luminance of a VR scene);  
identifying a second pupil size from a plurality of pupil sizes correlated with the characteristic of the display image (Figs 4 and 6; [0075], [0090], e.g., determine an expected pupil size from a plurality of expected pupil sizes based on the luminance of the VR scene); 
performing a comparison of the first pupil size and the second pupil size (Fig. 4; e.g., normalize the measured pupil size against the expected pupil size to provide ∆ pupil size );  
determining a margin of difference between the first pupil size and the second pupil size (Figs 4 and 6; [0093], e.g., determine a ∆ pupil size between the measured pupil size and the expected pupil size); and 
adjusting the characteristic of the display image to change the first pupil size and reduce the margin difference (Fig. 4; [0075], [0077], [0102], e.g., decreasing the intensity of the VR scene if the pupil size is to be positive which correlates with a relatively higher level of user engagement.  As a result, the difficulty level of the VR scene is decreased and the ∆ pupil size is reduced).
Benedetto in view of MULLINS does not specifically disclose periodic sampling the first pupil size until the pupil is adjusted to a display image of the display device.  
However, YOKOYAMA discloses a HMD configured to sample a size of a pupil the pupil is adjusted to a display brightness ([0050]-[0054], e.g., the HMD 100 samples the pupil diameter until the magnitude of pupil diameter is adapted to the brightness of the display and is stabilized).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of YOKOYAMA in the invention of Benedetto in view of MULLINS for periodically sampling a pupil size until the pupil is adapted to a display image of a display device because YOKOYAMA can improve the accuracy of detection of a pupil size by considering the pupillary light adaptation time and dark adaptation time.

Regarding claim 18, Benedetto discloses a non-transitory computer readable storage medium comprising computer readable instructions that, when executed ([0012], e.g., program instructions are executed by one or more processors), cause one or more processors to, at least: 
detect a first pupil size after a predetermined amount of time (Fig. 6; [0042], [0087], [0092], e.g., detect pupil size 112/628 after a predetermined amount of time associated with test sequence 608);  
determine a characteristic of a display image (Fig. 4; [0043], [0047], [0075], e.g., determine a luminance of a VR scene);
identify a second pupil size from a plurality of pupil sizes correlated with the characteristic of the display image (Figs 4 and 6; [0075], [0090], e.g., determine an expected pupil size from a plurality of expected pupil sizes based on the luminance of the VR scene);
perform a comparison of the first pupil size and the second pupil size (Fig. 4; e.g., normalize the measured pupil size against the expected pupil size to provide ∆ pupil size );   
determine a margin of difference between the first pupil size and the second pupil size (Figs 4 and 6; [0093], e.g., determine a ∆ pupil size between the measured pupil size and the expected pupil size); and 
adjust the characteristic of the display image to change the first pupil size and reduce the margin difference (Fig. 4; [0075], [0077], [0102], e.g., decreasing the intensity of the VR scene if the pupil size is to be positive which correlates with a relatively higher level of user engagement.  As a result, the difficulty level of the VR scene is decreased and the ∆ pupil size is reduced).
Benedetto in view of MULLINS does not specifically disclose periodic sampling the first pupil size until the pupil is adjusted to a display image of the display device.  
However, YOKOYAMA discloses a HMD configured to sample a size of a pupil the pupil is adjusted to a display brightness ([0050]-[0054], e.g., the HMD 100 samples the pupil diameter until the magnitude of pupil diameter is adapted to the brightness of the display and is stabilized).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of YOKOYAMA in the invention of Benedetto in view of MULLINS for periodically sampling a pupil size until the pupil is adapted to a display image of a display device because YOKOYAMA can improve the accuracy of detection of a pupil size by considering the pupillary light adaptation time and dark adaptation time.

9.	Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (US 2018/0286070) in view of MULLINS et al. (US 2016/0246384) and YOKOYAMA (US 2021/0282639), and further in view of Jeong (US 2016/0034032) and Yang (US 2015/0187330).
Regarding claim 2, Benedetto further discloses a device as defined in claim 1, wherein the characteristic is a display screen brightness ([0075], [0077], e.g., modify the intensity of the VR scene), the processor to: increase display screen brightness when the second pupil size is larger than the first pupil size (Fig. 6; [0077], [0093]-[0095], e.g., increase the intensity of the VR scene in response to detecting when the expected pupil size is larger than the measured pupil SIZe).
Benedetto in view of MULLINS and YOKOYAMA does not disclose the processor to: 
compare the margin of difference to a threshold; and
increase the display screen brightness when the second pupil size is smaller than the first pupil size by more than the threshold.
However, Jeong discloses a device (Fig. 1; [0100], e.g., an HMD 10) configured to increase a display screen brightness when a reference pupil size is smaller than a measured pupil size ([0320], [0324], [0329], e.g., increasing the brightness of the display image when the size of the pupil of the user is increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jeong in the invention of Benedetto in view of MULLINS and YOKOYAMA for increasing display screen brightness when an expected pupil size is smaller than a measured pupil size so that the device can provide the user with a display image of which brightness is sufficiently high enough for the user to identify an image (see [0328] of Jeong).
Benedetto in view of MULLINS, YOKOYAMA and Jeong does not disclose the processor to: 
increase the display screen brightness when the second pupil size is smaller than the first pupil size by more than a threshold.
However, Yang further discloses a head mounted display (Fig. 1; [0024], e.g., the head mounted display apparatus 1) comprising:
a processor (e.g., a processor 16, 13) to:
compare a margin of difference between a first pupil size and a second pupil size to a threshold ([0027]-[0028], e.g., compare the absolute value of the pupil difference between a current pupil size and a previous pupil size to a threshold value); and 
adjust display screen brightness when the margin of difference is more than the threshold (Fig. 2; [0027], e.g., if the absolute value of the pupil difference is greater than a threshold value, the application processor 13 controls the backlight module 12 to adjust the backlight intensity according to the current pupil size). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings Yang in the invention of Benedetto in view of MULLINS, YOKOYAMA and Jeong for comparing a margin of difference between a first pupil size and a second pupil size to a threshold value in order to increase display brightness when the second pupil size is smaller than the first pupil size by more than the threshold value.  

	Regarding claim 3, Benedetto further discloses a device as defined in claim 1, wherein the second characteristic is a display screen brightness ([0075], [0077], e.g., modify the intensity
of the VR scene), the processor to: decrease display screen brightness when the second pupil size is smaller than the first pupil size (Fig. 6; [0077], [0093]-[0095], e.g., decrease the intensity of the VR scene in response to detecting when the expected pupil size is smaller than the measured pupil SIZe).
	Benedetto in view of MULLINS and YOKOYAMA does not disclose the processor to:
compare the margin of difference to a threshold; and
decrease display screen brightness when the second pupil size is larger than the first pupil size by more than the threshold.
However, Jeong discloses a device (Fig. 1; [0100], e.g., an HMD 10) configured to decrease display screen brightness when a reference pupil size is larger than a measured pupil size ([0320], [0324], [0329], e.g., decreasing the brightness of the display image when the size of the pupil of the user is decreased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jeong in the invention of Benedetto for decreasing display screen brightness when the expected pupil size is larger than the measured pupil size so that the device can provide the user with a display image of which brightness is low enough for the user not to feel blinded or discomfort (see [0328] of Jeong).
Benedetto in view of MULLINS, YOKOYAMA and Jeong does not disclose the processor to:
compare the margin of difference to a threshold; and
decrease display screen brightness when the second pupil size is larger than the first pupil size by more than the threshold.
However, Yang further discloses a head mounted display (Fig. 1; [0024], e.g., the head mounted display apparatus 1) comprising:
a processor (e.g., a processor 16, 13) to:
compare a margin of difference between a first pupil size and a second pupil size to a threshold ([0027]-[0028], e.g., compare the absolute value of the pupil difference between a current pupil size and a previous pupil size to a threshold value); and 
adjust display screen brightness when the second pupil size is smaller than the first pupil size by more than the threshold (Fig. 2; [0027], e.g., if the absolute value of the pupil difference is greater than a threshold value, the application processor 13 controls the backlight module 12 to adjust the backlight intensity according to the current pupil size). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings Yang in the invention of Benedetto MULLINS, YOKOYAMA and Jeong for comparing a margin of difference between a first pupil size and a second pupil size to a threshold value in order to decrease display brightness when the expected pupil size is larger than the measured pupil size by more than the threshold.

Regarding claim 12, this claim is rejected under the same rationale as claim 2.
Regarding claim 13, this claim is rejected under the same rationale as claim 3.

10.	Claims 4, 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (US 2018/0286070) in view of MULLINS et al. (US 2016/0246384) and YOKOYAMA (US 2021/0282639), and further in view of De Lemos et al. (US 2010/0010370).
Regarding claim 4, Benedetto further discloses a device as defined in claim 1, wherein the processor is to perform calibration of pupil sizes to a plurality of luminance of the display image (Fig. 7A; [0037], [0048]-[0049], [0060]-[0061], [0083]-[0084], [0100]-[0101], e.g., the normalization module 116 is configured to perform a calibration of pupil sizes to a plurality of luminance during the pupillary response test process), the processor to determine the second pupil size to reference based on the calibration ([0049]-[0050]. e.g., the normalization module 116 determines a pupil size of 3.9 mm correlated to a luminance of 1 cd/m‘2 during the pupillary response test process as an expected pupil size).
Benedetto in view of MULLINS and YOKOYAMA does not explicitly disclose wherein the processor is to perform calibration of pupil sizes to a plurality of colors of the display image.
	However, De Lemos discloses a display device configured to perform of a calibration of pupil sizes to a plurality of intensities, wherein each of the plurality of intensities corresponding to a color ([0010], [0045], [0055], claim 5, e.g., during the calibration phase, a calibration module performs a calibration of pupil size to a plurality of colors (e.g., black stimulus, a first gray stimulus, a second gray stimulus and a white stimulus).
	It would have been obvious o one of ordinary skill in the art before the effective filing date of the invention to use the teachings of De Lemos in the invention of Benedetto in view of MULLINS and YOKOYAMA for performing a calibration of pupil sizes to a plurality of colors during a calibration phase so that pupil sizes obtained during the calibration phase can be used as expected pupil sizes to determine a user’s level of engagement to a particular color.

	Regarding claim 7, Benedetto further discloses a device as defined in claim 4, wherein when the characteristic of the display image is a color ([0060]-[0061], e.g., the reference image may be a monochromatic blank image of a certain color (e.g., gray) for producing a certain luminance (e.g., 1 cd/m.sup.2)), the processor is to: identify a dominant color of the display image; and identify the second pupil size to reference based on the dominant color of the display image approximating a color in the calibration ([0060]-[0061], e.g., the reference image may be a monochromatic blank image of a certain color (e.g., gray) for producing a certain luminance (e.g., 1 cd/m.sup.2)). 

	Regarding claim 14, this claim is rejected under the same rationale as claim 4. 
	Regarding claim 19, this claim is rejected under the same rationale as claim 4.

11. 	Claims 5-6, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (US 2018/0286070) in view of MULLINS et al. (US 2016/0246384), YOKOYAMA (US 2021/0282639) and De Lemos et al. (US 2010/0010370), and further in view of Ma et al. (US 2017/0277258).
	Regarding claim 5, Benedetto further discloses a device as defined in claim 4, wherein the processor is to: access a display image parameter; and perform the calibration of pupil sizes using the display image parameter(Fig. 7A; [0037], [0048]-[0049], [0060]-[0061], [0083]-[0084], [0100]-[0101], e.g., perform a calibration of pupil sizes using a plurality of luminance during the pupillary response test process).
	Benedetto in view of MULLINS, YOKOYAMA and De Lemos does not disclose wherein the display image parameter is selected by the user. 		
	However, Ma discloses a device (Fig. 5; [0049]-[0050], e.g., an electronic device), comprising: a processor ([0055], e.g., a processor 510) configured to access a display image parameter selected by a user ([0054], e.g., the input apparatus 530 to receive a screen luminance selected by the user) and to determine a brightness of a display image based on a first size of a pupil and the user selected display image parameter ([0028]-[0029], e.g., adjusting the screen luminance according to the pupil size and the user selected screen luminance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ma in the invention of Benedetto in view of MULLINS, YOKOYAMA and De Lemos for receiving a screen luminance selected by the user in order to adjust a screen luminance to satisfy different requirements of the comfort degree of users (see [0005]-[0006] of Ma).

	Regarding claim 6, Benedetto in view of MULLINS, YOKOYAMA, De Lemos and Ma further discloses the device as defined in claim 5, wherein the display image parameter is a brightness (Benedetto, Fig. 7A; [0037], [0048]-[0049], [0060]-[0061], [0083]-[0084], [0100]-[0101], e.g., the display image parameter is a luminance),

	Regarding claim 15, this claim is rejected under the same rationale as claim 5.
Regarding claim 16, this claim is rejected under the same rationale as claim 6.
Regarding claim 20, this claim is rejected under the same rationale as claim 6.

12.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (US 2018/0286070) in view of MULLINS et al. (US 2016/0246384) and YOKOYAMA (US 2021/0282639), and further in view of Yildiz et al. (US 2018/0365875).
	Regarding claim 8, Benedetto in view of MULLINS and YOKOYAMA does not disclose a device as defined in claim 1, wherein when the display screen presents video, the processor is to detect multiple changes in the first pupil size during presentation of the video, the processor to repeatedly adjust display screen brightness based on changes of the detected first pupil size.
	However, Yildiz discloses a device (Fig. 3, [0005], e.g., xR device 100) comprising:
a display screen to present video ([0039], [0062], e.g., the display screen 301 is configured to present video images); and a processor to:
detect multiple changes in a first pupil size during presentation of the video ([0006], [0024]-[0025], [0039], [0060]-[0062], e.g., detect a rate of change of a pupil size of a user's eye during a video game); and
repeatedly adjust display screen brightness based on changes of the detected first pupil size ([0040], [0060]-[0062], e.g., adjust backlight 302 to increase or decrease the brightness of surface or panel 301 based on the user’s pupil size and the rate of change). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yildiz in the invention of Benedetto in view of MULLINS and YOKOYAMA for detecting a rate of change of a pupil size of a user's eye during a video game in order to adjust a display brightness to attract user attention without disturbing user's eye sight.

Regarding claim 17, this claim is rejected under the same rationale as claim 8.

13.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (US 2018/0286070) in view of MULLINS et al. (US 2016/0246384), YOKOYAMA (US 2021/0282639) and Yildiz et al. (US 2018/0365875), and further in view of Reddy et al. (US 2018/0211608).       
Regarding claim 9, Benedetto in view of MULLINS and YOKOYAMA and Yildiz does not disclose the device as defined in claim 8, wherein the processor is to wait a first latency period before causing adjustment to a first display screen brightness level, and the processor is to wait a second latency period before causing the adjustment to a second display screen brightness level, the second display screen brightness level different than the first display screen brightness level, the second latency period different than the first latency period.
However, Reddy discloses a computing system wherein a processor (Fig. 1; e.g., processor 120) is to wait a first latency period before causing adjustment to a first display screen brightness level (Fig. 2; [0037], e.g., wait a shorter transition time before changing to a larger display brightness from a lower display brightness), and the processor is to wait a second latency period before causing the adjustment to a second display screen brightness level, the second display screen brightness level different than the first display screen brightness level, the second latency period different than the first latency period ([0037], e.g., wait a longer transition time before changing to the lower display brightness from the larger display brightness).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Reddy in the invention of Benedetto in view of MULLINS, YOKOYAMA and Yildiz for waiting for a shorter period of time before changing to a larger display brightness from a lower display brightness and waiting for a longer period of time before changing to the lower display brightness from the larger display brightness because the human eye has a longer response time to dilate pupils for low light conditions than to narrow pupils for bright light conditions.

Regarding claim 10, Benedetto in view of MULLINS, YOKOYAMA, Yildiz and Reddy further discloses the device of claim 9, wherein the second latency period is shorter than the first latency period when the second display screen brightness level is brighter than the first display screen brightness level (see [0037] of Reddy). 

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623